76 F.3d 387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth George MORRIS and Judy Irving Morris, Plaintiffs-Appellants,v.UNITED STATES of America, et al., Defendants-Appellees,Kenneth George MORRIS and Judy Irving Morris, Plaintiffs-Appellees,v.UNITED STATES of America, et al., Defendants-Appellants.
Nos. 94-16237, 94-16240.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 13, 1995.Decided Jan. 18, 1996.

1
Before:  SCHROEDER and ALARCON, Circuit Judges, and PANNER,* Senior District Judge


2
MEMORANDUM**


3
Pro se plaintiffs Kenneth George Morris and Judy Irving Morris, husband and wife, appeal an order granting summary judgment against them.   Defendants appeal an order denying their motion to declare the Morrises vexatious litigants.   We affirm.


4
The claims stem from 1981 news reports of a marijuana raid on the Morrises' property.  See Morris v. County of Tehama, 795 F.2d 791 (9th Cir.1986).   On de novo review, we conclude that the district court correctly dismissed twelve of the Morrises' thirteen claims as time-barred, previously litigated, subject to absolute immunity, or otherwise fatally flawed.   Because the Morrises' remaining claim was not cognizable under 42 U.S.C. § 1983, dismissal was justified after the court had dismissed all claims over which it had original jurisdiction.  Partington v. Gedan, 961 F.2d 852, 860 (9th Cir.)  (reputational damage alone insufficient for § 1983 claim), cert. denied, 113 S.Ct. 600 (1992);  28 U.S.C. § 1367(c)(3).


5
The district court acted well within its discretion in denying the defendants' motion to treat Morrises as vexatious litigants.  De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.), cert. denied, 498 U.S. 1001 (1990).   We decline to impose sanctions under Federal Rule of Appellate Procedure 38 for filing a frivolous appeal.


6
AFFIRMED.



*
 Honorable Owen M. Panner, Senior United States District Judge, for the District of Oregon, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3